Citation Nr: 0734341	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-05 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for chronic skin 
infections.

4.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus type II.

5.  Entitlement to an initial evaluation in excess of 20 
percent for peripheral neuropathy of the left lower 
extremity.

6.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2007.  


FINDINGS OF FACT

1.  The veteran does not have PTSD attributable to military 
service.

2.  The veteran does not have hearing loss attributable to 
his period of military service.

3.  The veteran does not have a chronic skin disability 
attributable to his military service.

4.  The veteran's diabetes mellitus requires the use of oral 
hypoglycemic agents and a restricted diet, but does not 
require the use of insulin or regulation of his activities.

5.  The veteran's peripheral neuropathy of the left lower 
extremity is manifested by no more than moderate incomplete 
paralysis.

6.  The veteran's peripheral neuropathy of the right lower 
extremity is manifested by no more than mild incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2007).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

3.  The veteran does not have a chronic skin disability that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.119, 
Diagnostic Code 7913 (2007).

5.  The criteria for a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.20, 4.123, 4.124, 4.124a (Diagnostic Code 8599-
8526) (2007).

6.  The criteria for a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.20, 4.123, 4.124, 4.124a (Diagnostic Code 8599-
8524) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) and personnel 
records have been associated with the claims file.  The March 
1966 entrance examination included audiometric testing which 
revealed puretone thresholds of -5, -5, 10, -10, and 0 
decibels in the right ear, at 500, 1,000, 2000, 3,000, and 
4,000 Hertz, respectively, and 0, 0, -10, -5, and 20 decibels 
for the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  The veteran was treated for right 
otitis externa in February 1967.  The left ear canal was 
noted to be nearly occluded with dry cerumen.  The April 1968 
separation examination also included audiometric testing 
which revealed puretone thresholds of -5, -5, 0, 0, and 5 
decibels in the right ear, at 500, 1,000, 2000, 3,000, and 
4,000 Hertz, respectively, and 5, 5, 5, 10, and 10 decibels 
for the left ear, at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  The personnel records reveal service in 
the Republic of Vietnam from November 1966 to November 1967.  
The veteran's DD214 revealed no decorations, medals, badges, 
commendations, citations, or campaign medals indicative of 
combat service.  

Associated with the claims file are private treatment reports 
from Columbia Lakeview Hospital dated from March 1987 to 
January 2000.  In March 1992 the veteran was examined and the 
examiner noted that examination of the skin was negative for 
rash, itching, or changes in skin coloration.  The veteran 
underwent a bilateral inguinal hernia repair with right 
recurrence in March 1992.  Physical examination performed in 
January 2000 revealed that the veteran's skin was of normal 
color without rash upon inspection and warm and dry with 
normal turgor upon palpation.  

Associated with the claims file are private treatment reports 
from Davis Hospital and Medical Center dated from June 2000 
to July 2005.  In June 2000 the veteran was seen with 
complaints of a skin rash.  He was diagnosed with herpes 
zoster on the right side of his face.  In October 2003 the 
veteran was noted to have a mass in his groin.  The veteran 
underwent an exploration of the groin, excision of an 
inflammatory mass, and drainage of the wound at that time.  

Associated with the claims file are private treatment reports 
from B. Richman, D.P.M., dated from February 2003 to May 
2005.  The veteran was seen for right heel pain and right 
Achilles tendonitis in February 2003.  The veteran reported a 
painful bone spur on the back of his right heel and the 
bottom of his right heel in June 2003.  He was noted to have 
plantar fasciitis with heel spur syndrome on the right.  He 
underwent a right percutaneous tendon lengthening, a right 
retrocalcaneal exostectomy, and a right plantar fascia 
release with bone spur removal in June 2003.  In May 2004 the 
veteran was noted to have decreased sensation of the 
bilateral forefeet and pain upon palpation of the right 
posterior medial heel.  Dr. Richman said that the peripheral 
neuropathy was causing a lot of pain, burning, and numbness.  

Associated with the claims file are private treatment reports 
from the Tanner Clinic dated from October 2003 to December 
2005  In October 2003 the veteran was noted to have been 
diagnosed with type II diabetes mellitus for which he was 
prescribed Glucophage.  The veteran was noted to have a wound 
in his right inguinal region with minimal erythema and no 
signs of any abscess or fluid accumulation.  Later in October 
2003 the wound was noted to be healing without any residual 
infection or problems.  In November 2003 the veteran was 
noted to have diabetes that was well controlled with 
medication.  He was noted to follow a strict diet and 
exercise program.  In March 2004 the veteran was diagnosed 
with mild to moderately severe hearing loss bilaterally.  An 
un-interpreted audiogram was included with the records and 
appears to confirm the diagnosis.  The veteran reported 
gradual hearing loss more noticeable in the past few years.  
He reported a history of noise exposure in farming, working 
with industrial machinery, and noise related to the war in 
Vietnam.  In December 2004 it was noted that the veteran was 
taking oral Avandamet and Metformin for his diabetes.  In 
January 2005 examination of the lower extremities revealed 
that sensation was intact at toe level with light touch.  In 
November 2005 the veteran was noted to have multiple skin 
lesions.  The examiner noted that the veteran had actinic 
keratosis on his face and a few actinic keratoses on his left 
arm, two skin tags on his neck, and one on his back, which 
were all removed. 

Associated with the claims file are VA outpatient treatment 
reports dated from August 2004 to October 2005.  In August 
2004 the veteran was noted to be taking Metformin for his 
diabetes.  In June 2005 the veteran was noted to have 
bilateral hearing loss.  He reported exposure to artillery 
and aircraft in the military and five years of farming as a 
teenager.  The examiner said the veteran had moderate to 
severe hearing loss.  He was scheduled for a hearing aid 
fitting.  In September 2005 the veteran was noted to have 
experienced some symptoms of PTSD but the examiner said he 
did not meet the diagnostic criteria for a Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV) diagnosis of PTSD.  In October 2005 the veteran was seen 
in the mental health clinic.  He was noted to have an anxiety 
disorder.  The examiner noted that the veteran did not meet 
the full criteria for PTSD. 

The veteran was afforded a VA examination in April 2004.  The 
veteran was noted to have been diagnosed with diabetes in 
June 2003.  He was treated with Glucophage daily.  The 
veteran denied being on a diabetic diet but he said he 
checked his blood sugars four times daily.  The veteran said 
he restricted carbohydrates in his diet and lost thirty 
pounds.  The veteran denied hypoglycemic reactions and 
ketoacidosis.  The veteran reported recurrent skin 
infections.  The examiner said that examination of the 
veteran revealed no evidence of any skin lesions or 
onychomycosis.  Pedal pulses were plus two.  The veteran was 
diagnosed with diabetes mellitus type 2 adequately controlled 
with Glucophage, early diabetic neuropathy, and a tendency 
for recurrent skin infections.  

The veteran was also afforded a VA examination in May 2004.  
The veteran was noted to have been diagnosed with non-insulin 
dependent diabetes mellitus in June 2003.  He was treated 
with oral Glucophage.  The examiner said the veteran had no 
problems with hypoglycemia and no hospitalizations for 
diabetes.  The veteran reported intermittent numbness in the 
left lower extremity involving the thigh, leg, and foot.  
Sensory examination revealed that the veteran had mild 
diminished light touch and vibratory sense in the left foot 
and leg.  The examiner diagnosed the veteran with non-insulin 
dependent diabetes mellitus with good glycemic control with 
oral medications and no problems with hypoglycemia or 
ketoacidosis.  The diagnoses also included sensory peripheral 
neuropathy in the left lower extremity.  

The veteran was afforded a VA examination in June 2005.  The 
veteran was noted to have diabetes mellitus type 2 for which 
he took oral Avandamet.  The examiner noted he was initially 
started on oral Glucophage and then switched to Avandamet.  
The veteran reported that he was on a diabetic diet which 
entailed eating a low carbohydrate diet.  He reported 
experiencing some episodes of hypoglycemia with dizziness and 
lightheadedness; he noted that eating something sugary 
helped.  He denied a history of ketoacidosis and he said he 
had never been hospitalized for hypoglycemia or ketoacidosis.  
The examiner reported that the veteran also suffered from 
diabetic neuropathy in his lower extremities.  The veteran 
reported a burning pain in his feet which limited his walking 
at times.  He reported numbness in his feet also.  Physical 
examination revealed that the veteran walked with a limp, 
putting most of his weight on his left leg.  There were no 
unusual lesions noted on the skin and no diabetic ulcers 
present.  Motor strength was 5/5 in the lower extremities.  
Sensation to light touch and pinprick was decreased in the 
lower extremities above the ankles.  He had plus-two lower 
reflexes bilaterally.  The examiner diagnosed the veteran 
with diabetes mellitus type 2 and peripheral neuropathy.  

Associated with the claims file is a July 2006 memorandum 
from the United States Army Joint Services Record Research 
Center (JSRRC) coordinator who reported that the information 
required to verify the stressful events described by the 
veteran was not sufficient to allow for meaningful research 
of the Marine Corps or National Archives and Records 
Administration (NARA) records.  The coordinator said that all 
procedures were properly followed, that all efforts to obtain 
the needed information had been exhausted, and that any 
further attempts would be futile.  

The veteran was last afforded a VA examination in August 
2006.  The veteran denied hospitalizations as a result of his 
diabetes.  He also denied episodes of hypoglycemia and 
ketoacidosis.  The veteran was noted to take Metformin and 
Actose for his diabetes.  The veteran reported burning in his 
feet primarily at night which occasionally interferes with 
his sleep.  He also reported generalized left leg pain which 
he attributed to a back problem.  Motor examination revealed 
normal strength in all limbs.  Sensory examination revealed 
some decreased pain and touch sensation distally in the 
veteran's legs.  The examiner said that the sensory 
modalities faded to normal just below the knees.  Vibratory 
sense was noted to be slightly reduced in the toes.  The 
examiner said there were no unusual lesions on the feet or 
lower legs.  The examiner assessed the veteran with diabetes 
mellitus type 2, well-controlled with Metformin and Actose.  
The examiner said the veteran had mild to moderate peripheral 
sensory neuropathy.  

The veteran testified at a Travel Board hearing in July 2007.  
The veteran said that he was taking Metformin and Actose for 
his diabetes.  He said he was unable to work anymore due to 
his diabetes.  He testified that his physician told him to 
walk as much as possible without causing problems.  He said 
he was unable to walk very far.  The veteran said he saw a 
private physician every six months for his diabetic care.  He 
testified that he was not prescribed insulin because he was 
able to get his blood sugar down with a strict diet.  The 
veteran's spouse testified that the veteran gets shaky and 
gets night sweats.  She said the veteran has a hard time 
being on his feet for long periods of time since they went 
numb.  She said he had broken a toe in the past and was not 
aware that he had broken the toe until his doctor pointed it 
out.  She also testified that the veteran was prone to 
infections.  The veteran testified that he used to work as an 
installer but it was difficult for him to lift heavy items or 
get into a scissor lift because he got dizzy.  The veteran 
said he was depressed because he was unable to work.  With 
regard to the peripheral neuropathy claims the veteran said 
that he got numbness and tingling in his lower extremities.  
He said it feels like his feet are burning at times.  He said 
it's hard to walk or stand, or to drive in a car because it 
was difficult to get out of the car.  He said he drove 
occasionally.  He said he tried to avoid taking pain 
medication.  The veteran said that he got ulcers on his heels 
and the bottom of his feet.  The veteran's spouse testified 
that she has to keep an eye on the veteran's feet because he 
was prone to infections on his toes.  She said the doctor 
removed most of the veteran's toenails.  With regard to the 
PTSD claim the veteran said that while serving in Vietnam he 
drove tankers and was fired upon several times.  The veteran 
said that VA told him that he has some symptoms of PTSD.  He 
said a high school friend was killed in Vietnam but he said 
he did not witness the death.  He said it was hard to talk 
about any specific stressors but that he saw things in 
Vietnam that he will never forget.  He said his brother also 
died of cancer which was attributed to Agent Orange exposure.  
The veteran's spouse said that the veteran avoided talking 
about Vietnam and did not watch war movies.  With regard to 
hearing loss and skin infections the veteran said that he was 
treated while in Vietnam for jungle rot on his ears.  He said 
he also received treatment for an ear infection but he said 
he was taken to another base for treatment on his ears.  He 
said he still has problems with ear infections.  He said it 
was possible his current hearing loss was related to the 
infection or it was related to noise exposure while serving 
in Vietnam.  He said he was stationed near a Korean artillery 
unit with a helicopter company and that he was not provided 
hearing protection.  The veteran said that he had a hernia 
repair surgery in 1969 soon after he was discharged and that 
he developed a staph infection.  He said he also had an 
incident where he had inflamed material removed from his 
groin.  He testified that he did not receive any in-service 
treatment for skin infections while in service but he said he 
had issues with infections on his head unless he kept his 
hair short.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

PTSD

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2007); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2007).  

In this case the veteran's service records do not document 
combat service.  The veteran has not specifically identified 
a stressor capable of being verified as confirmed in the July 
2006 memorandum from the JSRRC.  As noted above, the JSRRC 
coordinator reported that the information required to verify 
the stressful events described by the veteran was not 
sufficient to allow for meaningful research of the Marine 
Corps or NARA records.  She said that all procedures were 
properly followed, that all efforts to obtain the needed 
information had been exhausted, and that any further attempts 
would be futile.  The veteran testified that he had a variety 
of stressors related to his service in Vietnam.  He said he 
drove tankers and was fired upon several times.  He said a 
high school friend was killed in Vietnam but he said he did 
not witness the death.  He said it was hard to talk about any 
specific stressors but that he saw things in Vietnam that he 
will never forget.  

A salient point to be made is that the veteran does not have 
a diagnosis of PTSD specifically linked to any of the claimed 
stressors.  The VA outpatient treatment reports document that 
in September 2005 the veteran was noted to have experienced 
some symptoms of PTSD but the examiner said he did not meet 
the diagnostic criteria for a DSM-IV diagnosis of PTSD.  The 
veteran testified that doctors at VA had told him that he had 
some symptoms of PTSD.  Other evidence of record is entirely 
negative for a diagnosis or treatment for PTSD.  Absent a 
diagnosis of PTSD related to a verified stressor, service 
connection must be denied.

Hearing Loss

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Evaluations of defective hearing range from noncompensable to 
100 percent.  This is based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially 
normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic 
Code 6100 (2007).  

In this case there is no evidence of the veteran having 
hearing loss during service or a documented sensorineural 
hearing loss that met the criteria for a compensable rating 
within one year after service.  The veteran's separation 
examination reflected normal hearing bilaterally.  The 
veteran submitted an un-interpreted audiogram and a treatment 
record from Tanner Clinic dated in March 2004 which reveals a 
diagnosis of mild to moderately severe hearing loss 
bilaterally.  The examiner did not provide any opinion 
linking the veteran's hearing loss to his military service.  
VA outpatient treatment reports reveal that in June 2005 the 
veteran was noted to have moderate to severe hearing loss.  
He reported exposure to artillery and aircraft in the 
military and five years of farming as a teenager.  

The veteran has argued that he was exposed to acoustic trauma 
while in service and that he suffered ear infections while in 
service, which resulted in his hearing loss.  The Board notes 
that the veteran is capable of presenting lay evidence 
regarding his belief that he has a current bilateral hearing 
loss as a result of his service.  Nevertheless, where, as 
here, a medical opinion is required to diagnose the condition 
and to provide a nexus opinion to link current disability to 
military service, only a qualified individual can provide 
that evidence.  As a layperson, the veteran is not qualified 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  He is qualified to identify the acoustic 
trauma he experienced in service.  However, there is no 
medical opinion evidence that specifically relates the 
veteran's hearing loss to the veteran's period of service.  
The first evidence of a documented sensorineural hearing loss 
was in March 2004, almost forty years after the veteran 
separated from service.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim of 
service connection for hearing loss.

Chronic Skin Infections

In this case, there is no evidence of a chronic skin 
disability related to the veteran's military service.  The 
veteran's SMRs were negative for any reference to treatment 
for or a diagnosis of any skin disability.  Private treatment 
reports from Columbia Lakeview Hospital reveal that the 
veteran was examined in March 1992 and examination of the 
skin was negative for rash, itching, or changes in skin 
coloration.  The veteran underwent a bilateral inguinal 
hernia repair with right recurrence in March 1992.  Physical 
examination performed in January 2000 revealed that the 
veteran's skin was of normal color without rash upon 
inspection and warm and dry with normal turgor upon 
palpation.  Private treatment reports from Davis Hospital and 
Medical Center dated in June 2000 show that the veteran was 
diagnosed with herpes zoster on the right side of his face.  
In October 2003 the veteran was noted to have a mass in his 
groin.  The veteran underwent an exploration of the groin, 
excision of an inflammatory mass, and drainage of the wound 
at that time.  Private treatment reports from the Tanner 
Clinic dated in October 2003 reveal that the veteran was 
noted to have a wound in his right inguinal region with 
minimal erythema and no signs of any abscess or fluid 
accumulation.  Later in October 2003 the wound was noted to 
be healing without any residual infection or problems.  In 
November 2005 the veteran was noted to have multiple skin 
lesions.  The examiner said the veteran had actinic keratosis 
on his face and a few actinic keratoses on his left arm, two 
skin tags on his neck, and one on his back which were all 
removed.  

The April 2004 VA examination revealed no evidence of any 
skin lesions or onychomycosis.  The examiner said the veteran 
had a tendency for recurrent skin infections.  The June 2005 
VA examination revealed no unusual lesions noted on the skin 
and no diabetic ulcers present.  

The medical evidence of record indicates that the veteran was 
not treated for any complaints associated with a skin 
disability in service.  While the veteran has had some post-
service treatment for a variety of skin problems, and while 
he has reported having some problems during service, the 
veteran had not been diagnosed with a chronic skin disability 
related to his military service.  There is no competent 
evidence of record relating any current skin disability to 
service.  Accordingly, the preponderance of the evidence is 
therefore against the claim.

Increased Rating Claims

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).  The veteran's claim for a higher evaluation for 
diabetes mellitus and peripheral neuropathy of the left and 
right lower extremity are original claims that were placed in 
appellate status by a notice of disagreement (NOD) with 
initial rating awards.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Diabetes

The RO has rated the veteran diabetes mellitus as 20 percent 
disabling under Diagnostic Code 7913.  38 C.F.R. § 4.119 
(2007).  Under Diagnostic Code 7913, a rating of 20 percent 
is for application when the veteran's diabetes requires 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  A rating of 40 percent is for application 
when the veteran's diabetes requires insulin, restricted 
diet, and regulation of activities.

The Board notes that the term "regulation of activities" is 
defined in the regulations.  The first paragraph of 
Diagnostic Code 7913 indicates that "regulation of 
activities" means "avoidance of strenuous occupational and 
recreational activities."  

The private treatment reports from Tanner Clinic dated in 
October 2003 reveals that the veteran was diagnosed with type 
II diabetes mellitus for which he was prescribed Glucophage.  
In November 2003 the veteran was noted to have diabetes that 
was well controlled with medication.  He was noted to follow 
a strict diet and exercise program.  In December 2004 the 
veteran was noted to be taking oral Avandamet and Metformin 
for his diabetes.  VA outpatient treatment reports dated in 
August 2004 reveal that the veteran was taking Metformin for 
his diabetes.  

The results of VA examinations dated in April 2004, May 2004, 
June 2005, and August 2006 reveal treatment of the veteran's 
diabetes with oral glycemic agents and a restricted diet.  
The veteran testified that his physician told him to walk as 
much as possible for his diabetes.  He said he was unable to 
walk very far.  He testified that he was not prescribed 
insulin because he was able to get his blood sugar down with 
a strict diet.  

Review of the record discloses that the veteran currently 
requires the use of oral hypoglycemic agents, and maintains a 
prescribed diet in response to his diabetic condition.  
Notably, however, the veteran has not been shown to require 
regulation of his activities secondary to his diabetes, nor 
has he been shown to use insulin for his diabetes.  The 
veteran testified that he sought care for his diabetes every 
six months.  

In short, while assignment of a rating higher than 20 percent 
for diabetes mellitus requires insulin usage, restricted diet 
and regulation of activities, the evidence shows that the 
veteran does not require the use of insulin or require any 
regulation of his activities.  The Board acknowledges that 
the veteran experiences peripheral neuropathy as secondary to 
his diabetes.  Nevertheless, the presence of complications 
from diabetes in the veteran does not support a higher 
evaluation since those complications must be in addition to, 
and not in lieu of, a finding of the regulation of 
activities.  The Board accordingly concludes that the 
evidence on file does not support assignment of an evaluation 
higher than 20 percent for diabetes mellitus.  This is so 
since the award of service connection--March 12, 2004.  The 
veteran's claim for a higher initial rating is therefore 
denied.  

Peripheral Neuropathy - Left Lower Extremity

The veteran's peripheral neuropathy of the left lower 
extremity has been rated as 20 percent disabling by analogy 
under Diagnostic Code 8526.  Diagnostic Code 8526 pertains to 
paralysis of the anterior crural nerve (femoral).  38 C.F.R. 
§ 4.124a.  Under Diagnostic Code 8526, a 20 percent rating is 
assigned for moderate incomplete paralysis of the anterior 
crural nerve (femoral).  Id.  A 30 percent rating is assigned 
for severe incomplete paralysis.  

The Board has reviewed all the evidence set forth previously 
and finds that the veteran's peripheral neuropathy of the 
left lower extremity does not warrant a higher rating.  In 
this regard, the private treatment reports from Dr. Richman 
dated in May 2004 reveal that the veteran had decreased 
sensation of the bilateral forefeet.  Dr. Richman said that 
the peripheral neuropathy was causing a lot of pain, burning, 
and numbness.  Treatment records from the Tanner Clinic dated 
in January 2005 reveals that sensation was intact at toe 
level with light touch upon examination of the lower 
extremities.  The April 2004 VA examination revealed a 
diagnosis of early diabetic neuropathy.  The May 2004 VA 
examination revealed that the veteran had mild diminished 
light touch and vibratory sense in the left foot and leg.  
The June 2005 VA examination revealed that motor strength was 
5/5 in the lower extremities.  Sensation to light touch and 
pinprick was decreased in the lower extremities above the 
ankles.  The veteran had plus two lower reflexes bilaterally.  
Finally, at the time of the August 2006 VA examination motor 
examination revealed normal strength in all limbs.  Sensory 
examination revealed some decreased pain and touch sensation 
distally in the veteran's legs.  The examiner said that the 
sensory modalities faded to normal just below the knees.  
Vibratory sense was noted to be slightly reduced in the toes.  
The examiner said the veteran had mild to moderate peripheral 
sensory neuropathy.  

In short, the evidence of record does not establish that an 
increased rating is warranted.  The evidence reveals that the 
veteran's neuropathy of the left lower extremity is no worse 
than moderately disabling.  This is consistent with the 
regulations that refer to situations where neurologic 
impairment is largely sensory, see 38 C.F.R. § 4.124 (2007), 
and which allow for assignment of no greater than the 
"moderate" rating.  The Board accordingly concludes that 
the evidence on file does not support assignment of an 
evaluation higher than 20 percent.  This is so since the 
award of service connection--March 12, 2004.  The veteran's 
claim for a higher initial rating is therefore denied.  

Peripheral Neuropathy - Right Lower Extremity

The veteran's peripheral neuropathy of the right lower 
extremity has been rated as 10 percent disabling by analogy 
under Diagnostic Code 8524.  Diagnostic Code 8524 pertains to 
paralysis of the internal popliteal nerve (tibial).  
38 C.F.R. § 4.124a.  Under Diagnostic Code 8524, a 10 percent 
rating is for application when there is mild incomplete 
paralysis of the internal popliteal nerve (tibial).  A 20 
percent rating is for application when there is moderate 
incomplete paralysis.

The Board has reviewed all the evidence set forth previously 
and finds that the veteran's peripheral neuropathy of the 
right lower extremity falls clearly within the criteria for 
the currently assigned 10 percent rating.  In this regard, 
the private treatment reports from Dr. Richman dated in May 
2004 reveals that the veteran had decreased sensation of the 
bilateral forefeet and pain upon palpation of the right 
posterior medial heel.  Dr. Richman said that the peripheral 
neuropathy was causing a lot of pain, burning, and numbness.  
The Board notes that other treatment for the right foot was 
for Achilles tendonitis and plantar fasciitis with heel spur 
syndrome.  The April 2004 VA examination revealed a diagnosis 
of early diabetic neuropathy.  Treatment records from the 
Tanner Clinic dated in January 2005 reveals that sensation 
was intact at toe level with light touch upon examination of 
the lower extremities.  The June 2005 VA examination revealed 
that motor strength was 5/5 in the lower extremities.  
Sensation to light touch and pinprick was decreased in the 
lower extremities above the ankles.  The veteran had plus two 
lower reflexes bilaterally.  Finally, at the time of the 
August 2006 VA examination motor examination revealed normal 
strength in all limbs.  Sensory examination revealed some 
decreased pain and touch sensation distally in the veteran's 
legs.  The examiner said that the sensory modalities faded to 
normal just below the knees.  Vibratory sense was noted to be 
slightly reduced in the toes.  The examiner said the veteran 
had mild to moderate peripheral sensory neuropathy.  

The evidence of record does not establish that an increased 
rating is warranted.  The evidence reveals that the veteran's 
neuropathy of the right lower extremity was no worse than 
mildly disabling.  While the August 2006 VA examiner 
described the veteran's peripheral neuropathy as "mild to 
moderate" the other evidence of record does not establish 
that the veteran's disability was more than mildly disabling.  
As noted above, the veteran had normal motor strength and 
reflexes at the time of the June 2005 VA examination.  
Sensation to light touch and pinprick was decreased in the 
lower extremities above the ankles.  The August 2006 VA 
examination also revealed normal strength in all limbs and 
sensory examination revealed some decreased pain and touch 
sensation distally in the veteran's legs.  The examiner said 
that the sensory modalities faded to normal just below the 
knees.  Vibratory sense was noted to be slightly reduced in 
the toes.  The August 2006 VA examiner said the veteran had 
"some" decreased pain and touch sensations and the 
vibratory sense was described as "slightly" reduced in the 
veteran's toes.  There was no motor function loss or other 
organic changes such that the veteran's impairment can be 
described as any more than a sensory change.  The Board 
accordingly concludes that the evidence on file does not 
support assignment of an evaluation higher than 10 percent.  
This is so since the award of service connection--March 12, 
2004.  The veteran's claim for a higher initial rating is 
therefore denied.  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected diabetes mellitus, peripheral 
neuropathy of the left lower extremity, or peripheral 
neuropathy of the right lower extremity have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluations on an extra-
schedular basis.  In this regard, the Board notes that none 
of these disabilities has been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a PTSD, hearing loss, or chronic skin 
infections, or an increased rating for diabetes mellitus, 
peripheral neuropathy of the left lower extremity, or 
peripheral neuropathy of the right lower extremity.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

Veterans Claims Assistance Act of 2000

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for service connection in 
letters dated in March 2004 and May 2004.  He was informed of 
the elements to satisfy in order to establish service 
connection and secondary service connection.  He was advised 
to submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  The veteran 
appealed the initial rating awards for diabetes and 
peripheral neuropathy of the left and right lower 
extremities.  The veteran was advised of the specific 
elements to satisfy in order to establish PTSD in a December 
2004 statement of the case (SOC).  In a February 2006 letter 
he was advised to submit specific details of his claimed 
stressors.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, by way of a letter dated 
in March 2006, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  No such issues are now before the Board.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, service personnel records, 
private treatment reports, and VA treatment reports.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contention that service 
connection for PTSD, hearing loss, or a skin disability 
should be granted or that an increased rating should be 
granted for diabetes and peripheral neuropathy of the left 
and right lower extremities.  As for whether further action 
should have been undertaken by way of obtaining an additional 
medical opinion on the questions of whether any current PTSD 
or hearing loss is traceable to military service, the Board 
notes that such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the veteran has not been 
diagnosed with PTSD and while he was diagnosed with hearing 
loss, there is no indication, except by way of unsupported 
allegation, that he has either disability that may be 
associated with military service.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for chronic skin infections 
is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus type II is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for peripheral neuropathy of the left lower extremity is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


